FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2022

                                      No. 04-22-00102-CV

                      IN THE INTEREST OF X.H. ET AL CHILDREN

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00042
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

        Appellant attempts to appeal the trial court’s order terminating her parental rights to her
children. An appeal from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405(a);
TEX. R. APP. P. 28.1(a). The trial court signed the order on January 26, 2022. Because this is an
accelerated appeal, the notice of appeal was due February 15, 2021. See TEX. R. APP. P. 26.1(b).
Although the appellant filed a notice of appeal within the fifteen-day grace period allowed by
rule 26.3, she did not file a motion for extension of time. See id. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1 but within the fifteen-day
grace period provided by rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We therefore ORDER the appellant to file, on or before March 17, 2022, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
the appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).

       It is so ORDERED March 2, 2022.
                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT